Citation Nr: 0301681	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-09 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran







ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION


The veteran had active military service from March 1963 to 
April 1964, and subsequent Naval Reserve duty.  

The current appeal arose from a February 2001 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The RO, in pertinent part, 
denied service connection for paranoid schizophrenia.  
Thereafter, the case was transferred to the Houston RO for 
disposition. 

In March 2002 the veteran provided oral testimony before the 
undersigned Member of the Board via a video conference with 
the RO, a transcript of which has been associated with the 
claims file.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  A chronic acquired psychiatric disorder was not shown in 
active service or for many years thereafter; nor was a 
psychosis disabling to a compensable degree during the first 
post service year.

3.  The probative, competent medical evidence of record does 
not establish a link between post service reported paranoid 
schizophrenia and service on any basis.


CONCLUSION OF LAW

Paranoid schizophrenia, was not incurred or aggravated by 
active service, nor may service connection be presumed for 
psychosis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show no evidence of treatment for any 
psychiatric disorder.  Clinical neurologic and psychiatric 
evaluations, at the time of the veteran's enlistment in March 
1963, and separation examination in April 1964, were reported 
to be normal.  

The veteran's personnel file shows that a special court-
martial convened in March 1964 resulted in a reduction of pay 
and confinement to hard labor for a period of 2 months for 
the violation of assault upon a fellow service man.  Due to 
this violation, he was released from active duty and 
transferred to the United States Naval Reserve.  In May 1968, 
the veteran was charged with rape, and later pleaded guilty 
to a lesser charge of violating Section 272 of the California 
Penal Code Contributing to the Delinquency of a Minor, and 
was convicted.  The jail sentence of six months was suspended 
in favor of two years probation, under the condition that he 
pay a fine through the Probation Department.  In November 
1968, he was discharged from the Naval Reserve by reason of 
misconduct resulting from this civil conviction.  
Administrative remarks reveal that he performed messman 
duties for most of his active duty, and there is no 
indication that he was in charge of giving orders to others.  

The veteran submitted his original application for 
compensation in November 1999 wherein he claimed service 
connection for paranoid schizophrenia, showing treatment in 
1964 while in service.  In subsequent statements he indicated 
that he had also received treatment at the VA Medical Centers 
(VAMC) in San Francisco Palo Alto, Menlow Park, Shreveport, 
and Houston, as well as private treatment.  All of the 
medical records that were indicated and obtainable are 
discussed in detail below.

Private medical records from Schumpert Medical Center, dated 
from July 1995 to March 1996, show that the veteran was 
treated for cocaine dependence, alcohol dependence, substance 
abuse with crack cocaine and alcohol, and paranoid 
schizophrenia.  He was mainly hospitalized and treated at 
Schumpert for nonservice-connected physical ailments.  In 
August 1996, he was admitted for emergency room care for 
paranoid thoughts following an argument with a person at his 
halfway house.  

Private medical records from Louisiana State University 
Medical Center Hospital, dated in July 1995, show that the 
veteran was admitted and treated for paranoid schizophrenia.  
He had used crack cocaine prior to admission and thought that 
everyone was trying to kill him.  He was brought into the 
hospital by the Police for violent behavior, and was 
subsequently transferred to Doctors Hospital for further 
treatment.  

Private medical records from Doctors Hospital, dated from 
July 1995 to November 1997 , show that the veteran was 
hospitalized on several occasions with diagnoses including 
chronic cocaine dependence, alcohol abuse, marijuana abuse, 
paranoid schizophrenia, post-traumatic stress disorder, 
psychotic disorder not otherwise specified, bipolar disorder, 
benzodiazepine abuse, schizoaffective disorder, and opiate 
dependence.  In an undated psychological assessment the 
veteran reported a history of having been administratively 
discharged from the Navy for misconduct.  In a social 
assessment done in July 1995, he reported that he thought 
that his service discharge was racially motivated.  

The State of Louisiana Department of Health and Hospitals 
records show that the veteran was hospitalized for treatment 
of chemical dependency in December 1995.  

VA hospital and treatment records from the Shreveport, 
Louisiana VAMC, dated from December 1995 to January 1998, 
show diagnoses including substance abuse, alcohol and 
cocaine, rule out paranoid schizophrenia, and a personality 
disorder, not otherwise specified.  

Private medical records from Brentwood Behavioral Health 
Care, dated in August 1996 , show that the veteran was 
hospitalized for paranoid schizophrenia, acute exacerbation 
with suicidal ideation, and cocaine dependency, in remission.  

Private medical records from Charter Forest Behavioral Health 
System, dated from January 1998 to February 1998, show that 
the veteran was hospitalized for crack cocaine dependency, 
marijuana abuse, paranoid schizophrenia, and substance-
induced depression.  The veteran reported a history of 
paranoia dating back to his teenage years.  

VA hospital and treatment records from Menlow Park VAMC, 
dated from June 1993 to July 1993, show that the veteran was 
hospitalized for a dual diagnosis of cocaine dependency and 
atypical psychosis.  In November 1993, he sought treatment at 
Menlow Park for substance abuse in the form of alcohol 
dependence.  He committed to one year of treatment, either 
inpatient or a combination of inpatient and outpatient.  

VA hospital and treatment records from the Palo Alto, VAMC, 
dated from December 1994 to January 1995, show that the 
veteran was hospitalized for cocaine and alcohol dependence, 
with a personality disorder, not otherwise specified, and 
antisocial personality traits.  He sought admission into the 
treatment program in December 1994 with a history of 3 
suicide attempts in 1983 and psychiatric treatment for 
paranoid schizophrenia.  He was discharged with minimal 
improvement.  



In February 2001 the RO denied entitlement to service 
connection for paranoid schizophrenia because the service 
records failed to show schizophrenia or any other acquired 
psychiatric condition, and because the claimed disorder was 
not shown during the presumptive period following service 
separation.  

In July 2001, the San Francisco, California VAMC indicated 
that it had no records for the veteran for the time period of 
December 1974 to January 1995.  

As indicated in his substantive appeal, received in October 
2001, the veteran contends that, while in boot camp, he was 
threatened with attack by all Caucasian sailors because they 
did not want to take orders from an African American person.  
He stated that this was a traumatic experience and that he 
was in great fear for his life for weeks after the incident.  
He contends that he was kicked out of the Navy because he was 
later accused of breaking into a Caucasian sailor's locker.  
He also contends that he was attacked twice in service by a 
Caucasian sailor.  

At a video conference before the undersigned Member of the 
Board in March 2002, the veteran testified that he was 
currently diagnosed with paranoid schizophrenia, and had been 
hospitalized on several occasions for the disability.  
Hearing Transcript (Tr.), pp. 2-3.  The veteran testified 
about a traumatic experience he suffered during basic 
training.  Tr., p. 4.  

He described that the incident involved an argument between 
him and a company mate, wherein the company mate provoked the 
veteran with racial slurs, and which lead to a brawl between 
the veteran, an African American, and 80 Caucasian men from 
his company who he said pinned him down and threatened his 
life.  He thereafter feared for his safety.  In service, he 
was also accused of breaking into someone's locker to steal a 
candy bar.  Tr., pp. 4-5.  


He testified that he was first diagnosed with schizophrenia 
in 1983, and that he was not treated for any psychiatric 
problems while he was in service.  Tr., p. 5.  He indicated 
that he felt that his current schizophrenia was due to 
service because he knew something was wrong with him when he 
left the military, but that it took him until 1983 to figure 
it out.  Tr., pp. 6.  The veteran testified that no doctor 
had said that his schizophrenia was due to service.  

VA medical records from the Houston VAMC were received for 
the record in December 2002.  The records show treatment for 
the veteran's physical ailments and some outpatient 
psychiatric notes.  For example, in October 2000, the veteran 
presented with paranoid ideation, stable with treatment.  In 
December 2000 he was doing well except for having headaches.  
The impression was paranoid schizophrenia, in remission.  
Substance induced psychosis remained a possibility.  

In March 2001, paranoid schizophrenia, in remission, was the 
impression and substance induced persistent psychosis 
remained a possibility.  In June 2001, he reported a history 
of racial abuse in service.  The assessment was chronic 
schizophrenia, paranoid.  The same assessment was made in 
October 2001, May 2002, June 2002, and October 2002; and it 
was noted that he was doing well on his medication 
Olanzapine, with no overt psychosis being reported at those 
times.  In December 2002, he reported hearing knocks at the 
door, and he had intermittent persecutory ideations of people 
who he thought might shoot him.  The assessment remained 
chronic schizophrenia, paranoid.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease 
such as psychosis to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2002).

The United States Court of Appeals for veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  This rule 
does not mean that any manifestation in service will permit 
service connection.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).




The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

A Preliminary Mater:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  




The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  These new regulations, which in 
pertinent part are effective as of the date of enactment of 
the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA." 66 Fed. Reg. 45,629.

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the duty to notify has been satisfied as 
the veteran has been provided with notice of what is required 
to substantiate his claim.  He has been provided with notice 
of the laws pertaining to service connection, thereby placing 
him on notice of the type of evidence needed to substantiate 
his claim.  In addition, in November 2002 the Board advised 
the veteran of the VCAA and notified him that he could submit 
it himself or sufficiently identify such evidence and 
complete a VA Form 21-4142 so that VA could obtain it for 
him.  Such notice sufficiently notified the veteran of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (as 
codified at 38 C.F.R. § 3.159(b) (2002)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  Pursuant to the RO's 
inquiry, the San Francisco VA Medical Center indicated that 
it had no records for the veteran dated from December 1974 to 
January 1995.  

Furthermore, service medical records have been obtained, as 
well as the veterans' complete personnel file.  The RO has 
obtained the veteran's current VA medical and private 
treatment records.  In addition, the veteran proffered 
testimony before the undersigned Member of the Board at a 
video conference in March 2002.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,631 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(c)).  Accordingly, the VA's 
duty to assist has been satisfied.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2002); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (as codified at 38 C.F.R. § 3.159(c) 
(2002)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (as codified at 38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Service Connection

As the Board noted earlier, the CAVC has held that in order 
to prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or in 
certain circumstances, lay evidence of in service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease.  See Hickson, supra.

The threshold question that must be answered in this 
instance, is whether the evidence establishes that the 
veteran's claimed psychiatric disorder, paranoid 
schizophrenia, was incurred coincident with service.  The 
Board must respond in the negative.

Rather, the Board finds that a chronic acquired psychiatric 
disorder, currently diagnosed as paranoid schizophrenia was 
not incurred during active military service.  Service medical 
records show no treatment or diagnosis of paranoid 
schizophrenia.  His clinical history during service, 
including at the time of discharge, shows no psychiatric 
abnormalities.  

As regards his contention that he suffered a traumatic 
experience in service as a result of racial provocation and 
physical attack, review of the veteran's military personnel 
records do not show incidents indicated by the veteran's 
statements.  

There is no evidence showing he was placed in a position that 
required his giving orders to others while in boot camp.  
Rather, the record shows that the veteran was separated from 
the Navy by action of a special court martial for assault on 
another member of the Naval service, and that he later was 
separated from the Naval Reserves for misconduct due to a 
civilian conviction to which he pleaded guilty.  Nor do the 
service medical records show treatment for or diagnosis of a 
mental condition, or any condition supporting the veteran's 
contentions of physical abuse in service.  

In this case, continuity of symptomatology is not established 
by the evidence.  The record shows that the veteran was first 
treated for a psychiatric disorder in July 1995 when he was 
hospitalized for paranoid schizophrenia at the Louisiana 
State University Medical Center Hospital.  This was over 30 
years after he separated from service.  The veteran testified 
that he received treatment for the disorder in 1983.  There 
are no records to support his claim, and 1983 is also many 
years removed from service separation.  Thus, there are no 
clinical data showing treatment for an acquired psychiatric 
during the interim between service and the hospitalization by 
the veteran in 1995.  

The remaining medical evidence of record shows various 
psychiatric diagnoses, including consistent diagnoses of 
substance abuse and dependence which are not pertinent to the 
current appeal.  It is also well to note that there is no 
evidence of a psychosis disabling to a compensable degree 
during the first post service year, thereby precluding 
service connection on a presumptive basis.

Accordingly, there is no medical evidence of a relationship 
between the veteran's paranoid schizophrenia and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage, supra.

As to the veteran's statements to the contrary, he is a lay 
person and is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  

There is no evidence that he is a medical professional.  
Therefore he lacks the expertise to render a medical opinion 
with respect to providing a diagnosis and/or  etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. § 3.159(a)(2) (2002).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's claimed acquired psychiatric disorder is related to 
a disease or injury incurred during service .  Colvin, supra 
at 175.

There is no doubt that the veteran does have paranoid 
schizophrenia.  The first requirement for service connection 
of a diagnosed disorder is therefore met.  See Hickson, 
supra.  However, there is no evidence of incurrence or 
aggravation of this disorder in service.  Thus, the second 
requirement is not met.  Id.  Finally, no competent medical 
professional has linked the post service diagnosed paranoid 
schizophrenia with active service on any basis.  Id.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for paranoid schizophrenia.  
Gilbert, supra at 53.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

